    Case: 1:19-cv-06374 Document #: 34 Filed: 03/21/20 Page 1 of 3 PageID #:250




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ZACHARY VERGARA, individually and                   )
on behalf of a class of similarly situated          )
individuals,                                        )
                                                    )
                             Plaintiff,             )      No. 19-cv-06374
                                                    )
                      v.                            )
                                                    )      Hon. Gary S. Feinerman
NINTENDO OF AMERICA INC., a Delaware                )
Limited Liability Company,                          )      Magistrate Judge Jeffrey T. Gilbert
                                                    )
                             Defendant.             )

                      PLAINTIFF’S MOTION FOR LEAVE TO FILE
                           FIRST AMENDED COMPLAINT

       Plaintiff Zachary Vergara, through his undersigned counsel, hereby moves this Honorable

Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for leave to file a First

Amended Class Action Complaint in this matter. In support of his Motion, Plaintiff states as

follows:

       1.     The court has not yet set a case scheduling order nor a deadline for amending

pleadings, nor has the Court issued a ruling on Defendant’s Motion to Compel Arbitration and

Dismiss. (Dkt. 17.)

       2.     Pursuant to Fed. R. Civ. P. 15(a)(2), Plaintiff seeks leave to file a proposed First

Amended Complaint, attached as Exhibit A to Plaintiff’s Memorandum of Law in Support of

Motion for Leave to File First Amended Complaint, filed contemporaneously herewith.

       3.     As set forth in detail in the accompanying Memorandum of Law, Plaintiff seeks

leave to amend his Complaint to address the arguments raised by Defendant in its Reply in

Support of its Motion to Compel Arbitration and Dismiss (Dkt. 25) and which the Court sought
    Case: 1:19-cv-06374 Document #: 34 Filed: 03/21/20 Page 2 of 3 PageID #:251




additional clarification on at oral argument on Defendant’s motion (Dkt. 28) regarding the

damages and relief that he is seeking for his claims against Defendant.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum of Law,

Plaintiff Zachary Vergara respectfully requests that this Court enter an Order granting his Motion

for Leave to File First Amended Class Action Complaint and permitting him to file instanter the

his First Amended Class Action Complaint.

Dated: March 21, 2020                        Respectfully submitted,
                                             ZACHARY VERGARA, individually and on behalf
                                             of a class of similarly situated individuals
                                             By: /s/ Eugene Y. Turin
                                                     One of His Attorneys
Eugene Y. Turin
MCGUIRE LAW, P.C.
55 W. Wacker Drive, 9th Floor
Chicago, IL 60601
Tel: (312) 893-7002
eturin@mcgpc.com

Attorneys for Plaintiff and the Putative Class




                                                 2
    Case: 1:19-cv-06374 Document #: 34 Filed: 03/21/20 Page 3 of 3 PageID #:252




                             CERTIFICATE OF SERVICE

       I hereby certify that on March 21, 2020, I electronically filed the foregoing

Plaintiff’s Motion for Leave to File First Amended Complaint with the Clerk of the Court

using the CM/ECF system. A copy of said document will be electronically transmitted to all

counsel of record.



                                         By: /s/ Eugene Y. Turin




                                            3
